United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-1084
                                 ___________

Phillip K. Smith,                        *
                                         *
              Plaintiff-Appellant,       *
                                         *
       v.                                *
                                         *
City of Jennings, Missouri; a municipal *
corporation; City of Berkeley, Missouri, *
a municipal corporation; City of         *
Florissant, a municipal corporation;     *
                                         * Appeal from the United States
              Defendants-Appellees,      * District Court for the Eastern
                                         * District of Missouri.
St. Louis County, Missouri, a municipal *
corporation;                             * (UNPUBLISHED)
                                         *
              Defendant,                 *
                                         *
M. Tetrault, detective, DSN 240; Jack *
Derr, detective,                         *
                                         *
              Defendants-Appellees.      *
                                   ___________

                           Submitted: October 18, 2004
                              Filed: November 1, 2004
                               ___________

Before MURPHY, HEANEY, and BEAM, Circuit Judges.
                          ___________
PER CURIAM.

       On November 20, 2001, Phillip Smith brought this action under 42 U.S.C. §
1983, alleging an unlawful deprivation of property seized during a November 21,
1991 search of his residence. The district court1 granted the defendants' motions for
summary judgment, holding that Smith's claims accrued on the date of the seizure and
were therefore barred by Missouri's five year statute of limitations. On appeal, Smith
does not contest the applicability of the five year limitations period, but argues that
his claim did not accrue until November 22, 1996. That was the date when the
government would no longer have been able to initiate a criminal prosecution based
on the seized evidence. See 18 U.S.C. § 3282. We conclude, however, that Smith's
claim accrued on November 21, 1991, and we affirm on the basis of the well-reasoned
opinion of the district court. See 8th Cir. R. 47B.

                       ______________________________




      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                         -2-